1                                                          Hon. Richard A. Jones
2

3

4

5                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
6
                               AT SEATTLE
7
       UNITED STATES OF AMERICA,                  NO. CR18-132 RAJ
8
                               Plaintiff          ORDER GRANTING LEAVE
9
       v.                                         TO FILE OVERLENGTH BRIEF
10
       JOSEPH WILSON,
11
                               Defendant
12

13
            THIS MATTER comes before the Court upon Defendant Joseph
14   Wilson’s Motion for Leave to File Overlength Brief (Dkt. #520). The Court,
15   having considered the motion, and finding good cause, hereby GRANTS the
16   motion.

17          DATED this 12th day of June, 2019.

18

19

20
                                             A
                                             The Honorable Richard A. Jones
21                                           United States District Judge

22

23

      ORDER GRANTING LEAVE
      TO FILE OVERLENGTH BRIEFING - 1
